Case 5:20-cr-50052-TLB Document 21   Filed 01/13/21 Page 1 of 7 PageID #: 134




                                     1/13/2021
Case 5:20-cr-50052-TLB Document 21   Filed 01/13/21 Page 2 of 7 PageID #: 135
Case 5:20-cr-50052-TLB Document 21   Filed 01/13/21 Page 3 of 7 PageID #: 136
Case 5:20-cr-50052-TLB Document 21   Filed 01/13/21 Page 4 of 7 PageID #: 137
Case 5:20-cr-50052-TLB Document 21   Filed 01/13/21 Page 5 of 7 PageID #: 138
Case 5:20-cr-50052-TLB Document 21   Filed 01/13/21 Page 6 of 7 PageID #: 139
Case 5:20-cr-50052-TLB Document 21   Filed 01/13/21 Page 7 of 7 PageID #: 140
